In an action for divorce, defendant appeals from so much of an order of the -Supreme Court, Queens County, entered November 19, 1969, as, upon reargument, adhered to the original decision awarding her temporary alimony and child support and a counsel fee. Order affirmed insofar as appealed from, without costs. In our opinion, appellant is not precluded from application to the trial court for additional counsel fees. We do not construe the order in question as expressly precluding the making of such application. The temporary alimony award in this case is rather low, but this court frowns upon appeals taken for the purpose of questioning such pendente lite awards. As was observed in Gentile v. Gentile (19 A D 2d 825), " The best protection to both parties against any unfairness in the -fixing of temporary alimony on the basis of affidavits is a speedy trial rather than an appeal.” (See, also, Zeitlan v. Zeitlan, 27 A D 2d 846.) Rabin, Acting P. J., Martuscello, Kleinfeld and Benjamin, JJ., concur; Latham, J., not voting.